EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with B. Aaron Schulman on 14 July 2022.

The application has been amended as follows: 
	The claims are amended according to the accompanying document titled “Proposed Examiner's Amendment”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is considered to be BR 102014016689 A2, considered and discussed in the Written Opinion of the International Searching Authority in application PCT/BR2018/050242, mailed 19 January 2021.  Neither BR 102014016689 A2, nor any other cited prior art discloses a tube that has an automatic check valve mounted into the inner diameter and lower end of the intermediate mounting body, in which said valve opens when there is an internal pressure inside the tube and closes returning to an original position when the internal pressure is ceased, a first flow controller mounted into the inner diameter of the tubular plunger and below the plug; and/or a second flow controller mounted into the inner diameter of the tubular plunger and around the plug.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patrick M. Buechner

/Patrick M. Buechner/Primary Examiner, Art Unit 3799